 1   SIMPSON THACHER & BARTLETT LLP
     Harrison J. Frahn IV (SBN: 206822)
 2   hfrahn@stblaw.com
     Michael R. Morey (SBN: 313003)
 3
     michael.morey@stblaw.com
 4   Katerina L. Siefkas (SBN: 324372)
     katerina.siefkas@stblaw.com
 5   Kourtney J. Kinsel (SBN:324370)
     kourtney.kinsel@stblaw.com
 6   2475 Hanover Street
     Palo Alto, CA 94304
 7
     Telephone: (650) 251-5000
 8   Facsimile: (650) 251-5002

 9   Attorneys for Plaintiff Anthony Penton
10

11                                  UNITED STATES DISTRICT COURT

12                          FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                       SACRAMENTO DIVISION

14

15   ANTHONY PENTON,                                  Case No. 2:11-cv-00518-TLN-KJN (PC)
16                                  Plaintiff,        STIPULATION FOR EXTENSION OF
                                                      DEADLINES SET FORTH IN THE
17                             v.                     MAY 16, 2019 SCHEDULING
                                                      ORDER; [PROPOSED] REVISED
18   LAYTON JOHNSON, JR., JAMES WALKER,               SCHEDULING ORDER
     TIMOTHY V. VIRGA, BRYAN DONAHOO,
19   JOLENE NUNEZ, JANICE BRADFORD, KEVIN
     POOL, ROLF MORROW, RONALD GADDI,
20   LE’VANCE ANTHONY QUINN, LYNCH,
     GILBERT SALAS, ROSEMARY BESENAIZ,
21   AND DOES 1 THROUGH 13,
22                                  Defendants.
23

24   ////
25   ////
26   ////
27   ////
28   ////
     STIPULATION AND [PROPOSED] ORDER                          CASE NO. 2:11-CV-00518-TLN-KJN
 1           Plaintiff Anthony Penton (“Plaintiff”) and Defendants Layton Johnson, Jr., James Walker,

 2   Timothy V. Virga, Bryan Donahoo, Janice Bradford, Kevin Pool, Rolf Morrow, Ronald Gaddi,

 3   Le’Vance Anthony Quinn, John Lynch, Gilbert Salas, and Rosemary Besenaiz (collectively,

 4   “Defendants”) respectfully submit this stipulation to extend the December 4, 2019 deadline to

 5   disclose expert witnesses set forth in the Court’s May 16, 2019 Order (the “Scheduling Order”)

 6   (ECF No. 156) to February 7, 2020. To accommodate this extension, Plaintiff and Defendants

 7   respectfully request a corresponding modification of the remaining deadlines provided in the

 8   Scheduling Order such that the relative time between deadlines remains intact, but that the overall

 9   schedule is shifted according to the extension of the deadline for expert disclosures from

10   December 4, 2019 to February 7, 2020, as provided in the Proposed Order.

11           “Rule 16(b)’s good cause standard primarily considers the diligence of the party seeking

12   the amendment.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

13   Since the Court issued the previous Scheduling Order in this action, Plaintiff and Defendants have

14   continued to act diligently and amicably in pursuing discovery. For instance, Plaintiff and

15   Defendants proceeded with the depositions in this case at a steady pace, including scheduling nine

16   depositions within two weeks. As a result of Plaintiff’s and Defendants’ diligence, all parties have

17   now been deposed. Plaintiff and Defendants believe that good cause exists under Federal Rule of

18   Civil Procedure 16(b)(4) for extending the deadline for the disclosure of experts (and for

19   modifying the remaining deadlines in the Scheduling Order accordingly).

20           In addition, document production has been exchanged and discovery requests and

21   responses have been served, with minimal discovery disputes among the parties. Plaintiff and

22   Defendants have maintained a productive meet and confer process which has avoided unnecessary

23   discovery motions and will continue to do so as the process turns to expert discovery. Plaintiff

24   and Defendants believe that an extension will allow for a more complete expert discovery process

25   given the fact discovery that has occurred to date.

26   It is so stipulated:

27

28
     STIPULATION AND [PROPOSED] ORDER                                   CASE NO. 2:11-CV-00518-TLN-KJN
 1   Dated: November 6, 2019            SIMPSON THACHER & BARTLETT LLP

 2                                      By: /s/ Harrison J. Frahn IV
                                            Harrison J. Frahn IV (SBN: 206822)
 3                                          hfrahn@stblaw.com
                                            Michael R. Morey (SBN: 313003)
 4                                          michael.morey@stblaw.com
                                            Katerina L. Siefkas (SBN: 324372)
 5                                          katerina.siefkas@stblaw.com
                                            Kourtney J. Kinsel (SBN:324370)
 6                                          kourtney.kinsel@stblaw.com
                                            SIMPSON THACHER & BARTLETT LLP
 7                                          2475 Hanover Street
                                            Palo Alto, California 94304
 8                                          Telephone: (650) 251-5000
                                            Facsimile: (650) 251-5002
 9
                                            Attorneys for Plaintiff Anthony Penton
10

11
     Dated: November 6, 2019            By: /s/ Van Kamberian
12                                          Van Kamberian
                                            Deputy Attorney General
13                                          California Attorney General’s Office
14                                          Attorneys for Defendants Besenaiz, Bradford,
                                            Donahoo, Gaddi, Lynch, Morrow, Pool, Quinn,
15                                          Salas, Virga and Walker
16

17   Dated: November 6, 2019            By: /s/ Nicole Cahill
                                            Nicole Cahill
18                                          Longyear & Lavra LLP
19                                          Attorneys for Defendant Johnson
20

21

22

23

24

25

26
27

28
     STIPULATION AND [PROPOSED] ORDER                       CASE NO. 2:11-CV-00518-TLN-KJN
 1                                          [PROPOSED] ORDER

 2             For good cause shown, the Court grants the Stipulation For Extension of The Deadlines Set

 3   Forth in the May 16, 2019 Scheduling Order. The deadlines provided by the Court’s May 16,

 4   2019 Scheduling Order shall be modified as follows:

 5             1.     The deadline for the parties to disclose any expert witnesses in accordance with the

 6   specifications of Federal Rule of Civil Procedure 26(a)(2) is extended from December 4, 2019 to

 7   February 7, 2020. The deadline for any rebuttal expert is extended from January 6, 2020 to March

 8   11, 2020. The deadline for replies regarding expert witness disclosures is extended from January

 9   27, 2020, to April 1, 2020.

10             2.     The deadline for completion of expert witness discovery is extended from February

11   17, 2020, to April 22, 2020.

12             3.     The deadline for completion of all law and motion, including dispositive motions,

13   but except as to discovery-related matters, is extended from March 3, 2020, to May 13, 2020.

14             IT IS SO ORDERED.

15   Dated: November 8, 2019

16

17

18
19   /pent0518.41r2

20

21

22

23

24

25

26
27

28
     STIPULATION AND [PROPOSED] ORDER                                     CASE NO. 2:11-CV-00518-TLN-KJN
